DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL REJECTION in response to claims filed 3/31/2021.  Claims 1, 19, 31, and 60 are currently amended.  Claims 32, 39, and 49 were previously withdrawn from consideration.  Claims 5, 6, 8, 10, 12-18, 20-26, 28, 29, 33-38, 40-48, 53-55, and 58-59 are canceled.  Claims 1-4, 7, 9, 11, 19, 27, 30, 31, 50, 52, 56, 57, and 60 are pending review in this correspondence.

Response to Amendment
Rejection of claim 60 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendment.
Rejection of claims 1, 4, and 11 as being anticipated by Gjerde et al (US 2001/0042714 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claims 2 and 3 as being unpatentable over Gjerde et al (US 2001/0042714 A1) in view of Xenopoulos et al (US 2015/0133636 A1) is withdrawn in view of applicant’s amendments to claim 1.
Rejection of claims 7 and 9 as being unpatentable over Gjerde et al (US 2001/0042714 A1) in view of Bares et al (US 2013/0001135 A1) is withdrawn in view of applicant’s amendments to claim 1.
Rejection of claims 19, 20, and 31 as being unpatentable over Gjerde et al (US 2001/0042714 A1) in view of Nur et al (US 2002/0009707 A1) is withdrawn in view of applicant’s amendments to claim 1 and cancelation of claim 20.

Rejection of claim 30 as being unpatentable over Gjerde et al (US 2001/0042714 A1) in view of Kloetzer et al (US 2010/0274046 A1) is withdrawn in view of applicant’s amendments to claim 1.
Rejection of claims 50 and 52 as being unpatentable over Nur et al (US 2002/0009707 A1) in view of Xenopoulos et al (US 2015/0133636 A1) is withdrawn in view of applicant’s amendments to claim 50.
Rejection of claim 56 as being unpatentable over Nur et al (US 2002/0009707 A1) and Xenopoulos et al (US 2015/0133636 A1) in view of Hori et al (Us 2006/0054557 A1) is withdrawn in view of applicant’s amendments to claim 50.
Rejection of claim 57 as being unpatentable over Nur et al (US 2002/0009707 A1) and Xenopoulos et al (US 2015/0133636 A1) in view of Kloetzer et al (US 2010/0274046 A1) is withdrawn in view of applicant’s amendments to claim 50.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gjerde et al (US 2001/0042714 A1) in view of Coffman et al (US 2017/0037381 A1).
With respect to claim 1, Gjerde discloses a method for incubating a mixture of at least two liquids, the method comprising:
	Mixing said at least two liquids to obtain a mixture (See Para. 0083 for discussion of mixing the solutions in containers 2, 4, and 6 to achieve a selected concentration of organic solvent in the mobile phase during a separation; Para. 0092 discusses passing liquid through a mixer 46 for thorough mixing of components); and

	Gjerde fails to specifically disclose that the method is for virus inactivation, that the first liquid of said at least two liquids is a liquid potentially containing a virus, that the second liquid of said at least two liquids comprises a virus-inactivating agent, and that the first liquid comprises a biopharmaceutical drug.  However, the method of Gjerde does disclose that the method is performed for RNA analysis, wherein the elution is preferably performed at a temperature sufficient to denature the RNA (See abstract).  
Coffman teaches methods for continuously inactivating virus during manufacture of a biological product, wherein the method includes steps of combining (a) a composition including a biological product, and (b) a composition including a virus-inactivation reagent, to obtain (c) a treatment composition having a predetermined property, (3) transferring the treatment composition to a treatment vessel that includes an inlet, an outlet, and a static mixer, the transferring occurring at the inlet, (4) incubating the treatment composition in the treatment vessel at a predetermined temperature while the treatment composition flows at a predetermined rate and contacts the static mixer, and (5) collecting the treatment composition from the treatment vessel at the outlet, wherein steps (1) to (5) are carried out continuously (See abstract).  Para. 0058 discusses that the composition including the biological product can be, for example, a composition derived directly from a bioreactor, e.g. a bioreactor being used for production of the biological product by a living system such as a mammalian cell culture.  The composition including the biological product can be, for example, one obtained from a bioreactor being operated in a continuous mode, e.g. continuous cultivation with perfusion, and thus can include a cell culture medium, having been utilized to some extent by cells of a mammalian cell culture, and the biological product, as secreted from the cells.  The composition including the biological 
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the specific virus inactivation components of the system and method of Coffman into the RNA denaturation system of Gjerde for the purposes of providing continuous inactivation of a virus during manufacture of a biological product.
	With respect to claim 2, the combination of Gjerde and Coffman teaches that the method is a continuous-flow method (See abstract and Para. 0017 of Coffman for discussion of how steps 1-5 are carried out continuously for at least one hour). 
	With respect to claim 4, the combination of Gjerde and Coffman teaches that the structure having multiple interconnected channels is a packed bed of non-porous beads (See Paras. 0074 and 0076).
	With respect to claim 11, the combination of Gjerde and Coffman teaches obtaining the packed bed of non-porous beads by a method with comprises subjecting said non-porous beads to a vibration treatment (See Para. 0167).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gjerde et al (US 2001/0042714 A1) and Coffman et al (US 2017/0037381 A1) in view of Xenopoulos et al (US 2015/0133636 A1).
Refer above for the combined teachings of combined Gjerde and Coffman.
	Modified Gjerde fails to disclose that the mixing and passing is carried out continuously.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the continuous process/continuous flow method for the purification of biological molecules, as taught by Xenopoulos, into the method taught by modified Gjerde, for the purpose of expediting the purification process, which saves time and eliminates interruption of or the need to collect the entire volume of the output from a process step before performing the next process step.

(s) 7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gjerde et al (US 2001/0042714 A1) and Coffman et al (US 2017/0037381 A1) in view of Bares et al (US 2013/0001135 A1)
Refer above for the combined teachings of Gjerde and Coffman.
With respect to claim 7, modified Gjerde fails to disclose:
The non-porous beads comprise a mean particle diameter in the range of 0.05-1mm, 0.05-0.6mm, 0.05-0.5mm, or 0.05-0.3mm;
95% of the non-porous beads do not deviate from a mean particle diameter by more than 50%, more than 35%, or more than 20%; or
Both a) and b).
		Bares teaches a system for scrubbing H2S, wherein in an example use of the system, a column is packed with non-porous beads (i.e. glass beads) (See Para. 0024), and a portion of H2S-containing hydrotreated product is flowed through the packed column (See Para. 0039).  The glass beads used have a D50 = 1mm (Para. 0023 for discussion of average particle size).  Because the use of glass beads in a column, the time allowed for adsorption of inert gas and scrubbing of H.sub.2S from the oil-gas product is prolonged, and the total effective scrubbing surface through which scrubbing takes place is also expanded, which allows more complete scrubbing of H2S from the product (See Para. 0040).
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the bead size taught by Bares into the beads of modified Gjerde for the purposes of expanding the total effecting surface that the mixture is driven through, resulting in more complete removal of desired particles from the mixture.
With respect to claim 9, modified Gjerde fails to disclose that the structure having multiple interconnected channels has a length of at least 5cm, or at least 10 cm, or at least 20 cm, or at least 30 cm, or at least 50 cm, or at least 70 cm, or at least 100 cm.
2S, wherein in an example use of the system, a column is packed with non-porous beads (i.e. glass beads) (See Para. 0024), and a portion of H2S-containing hydrotreated product is flowed through the packed column (See Para. 0039).  Column" refers to a hollow tube, cylinder, or the like used for separations, such as chromatographic or affinity separations, and can have a length suitable for the separation method it is used in, for example a length 
of 10 m to 10 cm, 100 cm to 25 cm, or 50 cm to 30 cm (See Para. 0024).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the column length taught by Bares into the chromatography column taught by modified Gjerde for the purposes of providing a column that is suitably long enough to perform the separation method it is used in, thus resulting in more complete separation of a target particle/molecule from the supplied mixture.

Claim(s) 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gjerde et al (US 2001/0042714 A1) and Coffman et al (US 2017/0037381 A1) in view of Nur et al (US 2002/0009707 A1).
Refer above for the combined teachings of Gjerde and Coffman.
With respect to claim 19, modified Gjerde fails to disclose that the method is for virus inactivation, and wherein a first of said at least two liquids is a liquid potentially containing a virus, and wherein a second liquid of said at least two liquids comprises a virus-inactivating agent, and where the virus is optionally an enveloped virus.
Nur teaches a method for the elimination of viruses from a biological preparation wherein initially enveloped viruses are eliminated by a solvent-detergent step (See abstract), wherein the method comprises contacting the biological liquid preparation (containing virus) with a solvent-detergent combination at concentrations and under conditions which are sufficient to inactivate lipid-
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the virus inactivation aspect of Nur into the method of modified Gjerde to render the device useful in a variety of different applications, including the efficient inactivation of viruses.
With respect to claim 31, modified Gjerde discloses a method for preparing a biopharmaceutical drug, the method comprising performing the method of claim 1, and recovering said biopharmaceutical drug (See Para. 0023 of Gjerde for discussion of how, the bulk of the solvent-detergent is removed by the use of an SDR resin, which is a chromatographic packing made of silica beads in which the pore volume is filled with a three-dimensional cross-linked hydrophobic acrylic polymer).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gjerde et al (US 2001/0042714 A1) and Coffman et al (US 2017/0037381 A1) in view of Nur et al (Us 2002/0009707 A1), and further in view of Hori et al (US 2006/0054557 A1).
Refer above for the combined teachings of Gjerde, Coffman, and Nur.
Modified Gjerde fails to teach that the method achieves at least a 1 Log10 reduction value (LRV), at least a 2 LRV, at least a 4 LRV, or at least a 6 LRV for at least one virus.
Hori teaches a virus removal bag for removing viruses from a virus-containing suspension (See abstract), wherein the log reduction value is used to precisely evaluate the ability of a virus removal membrane to remove viruses.  In the present invention of Hori, it is preferred that the LRV is in the range of from about 3 to 10, and more advantageously from 4 to 9 (See Para. 0150).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packed column configuration of combined Gjerde, Coffman, and Nur to reflect the preferred LRV values .

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gjerde et al (US 2001/0042714 A1) and Coffman et al (US 2017/0037381 A1) in view of Kloetzer et al (US 2010/0274046 A1).
Refer above for the combined teachings of Gjerde and Coffman.
Modified Gjerde fails to disclose that the Bodenstein number of said mixture when passing through said structure having multiple interconnected channels is equal to or higher than 50, equal to or higher than 300, equal to or higher than 400, equal to or higher than 500, equal to or higher than 600, or equal to or higher than 800.
Kloetzer teaches a multiple-stage process for the continuous preparation of organic, distillable polyisocyanates, wherein the reaction takes place in a tubular reactor.  It is preferable for said tubular reactors to be prevented from backmixing as far as possible, which is achieved, for example, by adjusting the diameter-length ratio of the tubular reaction, or by the use of internal fittings such as perforated or slotted trays, or static mixers.  The Bodenstein number of the tubular reactor should be greater than 5, preferably greater than 6, more preferably greater than 10, even more preferably from 10 to 600, and most preferably from 10 to 100 (See Paras. 0040-0042).
It would have been obvious to one of ordinary skill in the art at the time of filing to select dimensions of the chromatography column of modified Gjerde to encompass a Bodenstein number reflective of the higher ends of those taught by the reactors of Kloetzer, for the purpose of reducing backmixture of the mixture.  However, if it is found that that the claimed Bodenstein number ranges are not reasonably taught by the combination of Gjerde, Coffman, and Kloetzer, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the Bodenstein number, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the chromatography column of Gjerde with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that this ratio is rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).

(s) 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nur et al (US 2002/0009707 A1) in view of Xenopoulos et al (US 2015/0133636 A1) and further in view of Coffman et al (US 2017/0037381 A1).
	With respect to claim 50, Nur discloses a method for modification of virus inactivation process, wherein the modification comprises using a structure having multiple interconnected channels (chromatography column packed with silica beads, See Para. 0015)  for virus inactivation , and passing a mixture of at least two liquids through said structure, thereby incubating said mixture for virus inactivation (Paras. 0013-0014 discuss contacting a biological liquid preparation containing virus with a solvent-detergent combination at concentrations and under conditions which are sufficient to inactivate lipid-coated viruses).  
	Nur fails to disclose that the method comprises continuous flow virus inactivation or that it is a process for the preparation of a biopharmaceutical drug.
Xenopoulos teaches improved processes and system for the purification of biological molecules, wherein the processes can be performed in a continuous manner (See Abstract).  The term "continuous process," as used herein, refers to a process for purifying a target molecule, which includes two or more process steps (or unit operations), such that the output from one process step flows directly into the next process step in the process, without interruption and/or without the need to collect the entire volume of the output from a process step before performing the next process step.  In a preferred embodiment, two or more process steps can be performed concurrently for at least a portion of their duration.  In other words, in case of a continuous process, as described herein, it is not necessary to complete a process step before the next process step is started, but a portion of the sample is always moving through the process steps.  The term "continuous process" also applies to steps within a process operation, in which case, during the performance of a process operation including multiple steps, the sample flows continuously through the multiple steps that are necessary to perform the process 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the continuous process/continuous flow method for the purification of biological molecules, as taught by Xenopoulos, into the method of virus inactivation taught by Nur, for the purpose of expediting the process, which saves time and eliminates interruption of or the need to collect the entire volume of the output from a process step before performing the next process step.
The combination of Nur and Xenopoulos fails to specifically teach that the continuous flow virus inactivation is a process for the preparation of a biopharmaceutical drug. 
Coffman teaches methods for continuously inactivating virus during manufacture of a biological product, wherein the method includes steps of combining (a) a composition including a biological product, and (b) a composition including a virus-inactivation reagent, to obtain (c) a treatment composition having a predetermined property, (3) transferring the treatment composition to a treatment vessel that includes an inlet, an outlet, and a static mixer, the transferring occurring at the inlet, (4) incubating the treatment composition in the treatment vessel at a predetermined temperature while the treatment composition flows at a predetermined rate and contacts the static mixer, and (5) collecting the treatment composition from the treatment vessel at the outlet, wherein steps (1) to (5) are carried out continuously (See abstract).  Para. 0058 discusses that the composition including the biological product can be, for example, a composition derived directly from a bioreactor, e.g. a bioreactor being used for production of the biological product by a living system such as a mammalian 
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the specific virus inactivation components of the system and method of Coffman into the RNA denaturation system of combined Gjerde and Xenopoulos for the purpose of providing continuous inactivation of a virus during manufacture of a biological product.
With respect to claim 52, Nur discloses that the virus inactivation process utilizes initially enveloped viruses (See abstract), wherein the a first of said at least two liquids is a liquid potentially containing a virus, and wherein a second liquid of said at least two liquids comprises a virus-inactivating agent (See Paras. 0013-0014 for discussion of how the biological liquid preparation contains virus and the second liquid comprises a solvent-detergent combination at concentrations and under conditions which are sufficient to inactivate lipid-coated viruses).

Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nur et al (Us 2002/0009707 A1), Xenopoulos et al (US 2015/0133636 A1), and Coffman et al (US 2017/0037381 A1) in view of Hori et al (US 2006/0054557 A1).
Refer above for the combined teachings of Nur, Xenopoulos, and Coffman.

Hori teaches a virus removal bag for removing viruses from a virus-containing suspension (See abstract), wherein the log reduction value is used to precisely evaluate the ability of a virus removal membrane to remove viruses.  In the present invention of Hori, it is preferred that the LRV is in the range of from about 3 to 10, and more advantageously from 4 to 9 (See Para. 0150).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packed column configuration of modified Nur to reflect the preferred LRV values taught by Hori for the purposes of reducing a final concentration of virus remaining after passing through the packed bed.

Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nur et al (Us 2002/0009707 A1), Xenopoulos et al (US 2015/0133636 A1), and Coffman et al (US 2017/0037381 A1) in view of Kloetzer et al (US 2010/0274046 A1).
Refer above for the combined teachings of Nur, Xenopoulos, and Coffman.
Modified Nur fails to disclose that the Bodenstein number of said mixture when passing through said structure having multiple interconnected channels is equal to or higher than 50, equal to or higher than 300, equal to or higher than 400, equal to or higher than 500, equal to or higher than 600, or equal to or higher than 800.
Kloetzer teaches a multiple-stage process for the continuous preparation of organic, distillable polyisocyanates, wherein the reaction takes place in a tubular reactor.  It is preferable for said tubular reactors to be prevented from backmixing as far as possible, which is achieved, for example, by adjusting the diameter-length ratio of the tubular reaction, or by the use of internal fittings such as perforated or slotted trays, or static mixers.  The Bodenstein number of the tubular reactor should be 
It would have been obvious to one of ordinary skill in the art at the time of filing to select dimensions of the chromatography column of modified Nur to encompass a Bodenstein number reflective of the higher ends of those taught by the reactors of Kloetzer, for the purpose of reducing backmixture of the mixture.  However, if it is found that that the claimed Bodenstein number ranges are not reasonably taught by the combination of modified Nur, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the Bodenstein number, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the chromatography column of Gjerde with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that this ratio is rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).

Allowable Subject Matter
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach that the modification comprises adjusting a flow-through time of said mixture in said structure to achieve said Log10 reduction value (LRV), and wherein the flow-through time is adjusted by adjusting the superficial linear velocity of the mixture, the void volume of said structure, or both the superficial linear velocity of the mixture and the void volume.

Response to Arguments
Applicant’s arguments filed March 31, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection was made above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        July 1, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798